Citation Nr: 0424732	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected post-traumatic stress disorder (PTSD) for 
the period from November 29, 1989 to April 17, 2000.

2.  Entitlement to an effective date earlier than April 17, 
2000 for the assignment of a 100 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Michael R. Viterna


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1968 and from July 1969 to October 1973.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  

By decision of the Board in March 2003, the issue of 
entitlement to an effective date earlier than April 17, 2000 
for the assignment of a 100 percent evaluation for PTSD was 
denied.  The veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  This case is 
once again before the Board pursuant to a March 2004 order of 
the Court wherein the Board's March 2003 decision was vacated 
and the veteran's appeal was remanded to the Board for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By rating decision in February 1985, service connection for 
PTSD was granted.  A 10 percent evaluation was assigned for 
this disability.

On November 29, 1989, the instant claim was initiated when 
the veteran filed a claim for the assignment of an evaluation 
in excess of 10 percent for PTSD.  By rating decision in 
February 1990, this claim was denied; the veteran filed a 
notice of disagreement in June 1990; and a statement of the 
case (SOC) was issued in July 1990.  Unfortunately, the 
veteran did not receive the SOC until August 2001.  Prior to 
this time, in July 2000, the veteran had once again requested 
the assignment of a rating in excess of 10 percent for PTSD.  
Based on additional evidence submitted, by rating decision in 
October 2000, a 100 percent rating was assigned for PTSD 
effective from April 17, 2000.

The veteran requested the assignment of an effective date 
prior to April 17, 2000 for the assignment of a 100 percent 
rating for PTSD.  An appeal was perfected on this issue.  As 
part of this claim, the veteran asserted that due to the fact 
that he had never received the July 1990 SOC, his claim for 
an increased rating had been pending since November 29, 1989.  
The record supports this assertion.  Thus, there are 
currently two issues before the Board:  (1) whether an 
effective date prior to April 17, 2000 for the assignment of 
a 100 percent rating for PTSD is warranted, and; (2) whether 
a rating in excess of 10 percent is warranted for PTSD for 
the period from November 29, 1989 to April 17, 2000.  

In addition, in light of the change in law brought about by 
the Veterans Claims Assistance Act of 2000 (VCAA), the Board 
will remand this case to ensure that there is compliance with 
the notice and duty-to-assist provisions contained in the 
regulations implementing this law.  38 C.F.R. § 3.159 (2003).  
These regulations are applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2003) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In a March 2004 joint motion submitted by the parties, it was 
indicated that the RO had not fulfilled the statutory and 
regulatory requirement that VA must notify the appellant of 
the information and evidence necessary to substantiate his 
claim and the requirement that such notice indicate which 
portion of any such information or evidence is to be provided 
by the appellant and which portion must be provided by VA.  
This case, therefore, must be remanded pursuant to the March 
2004 order of the Court due to the failure of the RO to 
comply with the provisions of the VCAA.

In addition, the RO should seek to obtain all available 
evidence relative to the issues on appeal for the time period 
from November 29, 1988 to April 17, 2000.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record to include all VA 
treatment records from the Battle Creek 
VA medical center, the Grand Rapids 
Domiciliary and Transitional Living 
Program and from Avni Dogan Ozkan, M.D., 
from November 29, 1988 to April 17, 
2000.  The RO should assist the veteran 
in obtaining all relevant medical 
evidence that is not already of record.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




